DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1,  2 is/are rejected under 35 U.S.C. 102(a1) as being  anticipated by Chinese Document CN 209913720.
With regard to claim 1 , Chinese Document CN 209913720 disclose  (Fig. 1-3) a  power adapter-charactertzed-by comprising: a housing (1) having a receiving cavity, the housing being provided with at least one heat dissipation hole (5) penetrating to the receiving cavity;
an electronic assembly (a PCB component is connected to the casing 1).comprising a plurality of 
electronic elements located in the receiving cavity; and
a protective assembly comprising a connection portion (9) connected to an outer wall of the housing 
and extending outward, and a protective portion connected to an extension end of the connection 
portion, wherein the protective portion (7)  is spaced apart from the housing, and a projection (11) of 
the protective portion toward the housing covers the heat dissipation hole (5).
With regard to claim 2 , Chinese Document CN 209913720 disclose  (Fig. 1-3), a groove (4) is 
formed on the outer wall of the housing (1) , and the heat dissipation hole (5) is formed at a groove .
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the claimed configuration  with the housing comprising a main body portion and a heat dissipation 
portion, the main body portion being cylindrical, the heat dissipation portion is connected to an edge 
of the main body portion and extends circumferentially along the edge, the heat dissipation hole is 
formed in the heat dissipation portion, the connection portion is connected to the heat dissipation 
portion, a plurality of the heat dissipation holes are provided, the plurality of the heat dissipation 
holes are arranged at intervals along an extension direction of the heat dissipation portion, the 
connection portion has a ring shape adapted to the heat dissipation portion, and the protective 
portion has a ring shape adapted to the connection portion (cl. 3 / 4-6);

the receiving cavity has an opening, the protective assembly further comprises a top cover portion 
covering the opening, and the connection portion surrounds an edge of the top cover portion (cl. 7/ 
8-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									11/22/22


Attachment
CN 209913720 Technical field
The utility model relates to an adapter, in particular to a desktop power adapter with a heat dissipation function.
Background technique
The power adapter is a small portable electronic device and power supply conversion device for electronic appliances. It generally consists of components such as housings, transformers, inductors, capacitors, control chips, and PCB boards. Its working principle is converted from AC input to DC output. Methods can be divided into wall-insertion and desktop. It is widely used in security cameras, set-top boxes, routers, light bars and massagers.
At present, Chinese patent publication number CN107147276A discloses a power adapter, which includes a housing, a positioning component disposed in the housing, a PCB component, an input terminal, and a tail card outlet terminal. The PCB component is fixed in the housing through the positioning component, and the input terminal And tail card outlet terminals are fitted on both sides of the PCB assembly and electrically connected to the PCB assembly. The two sides of the casing are provided with a first hole portion and a second hole portion respectively adapted to the input terminal and the tail card outlet terminal, and the input terminal and the tail card outlet terminal respectively expose the first hole portion and the second hole portion.
During the use of such a power adapter, the power adapter is connected to an external power source and supplies power to an electronic product, and a PCB assembly located in a housing generates a large amount of heat. Since the shell is sealed, the heat generated on the PCB assembly will be collected in the shell. The shell is generally an insulating non-metal material, which has poor thermal conductivity, and it is difficult to dissipate the heat accumulated in the shell. The heat in the casing easily increases the temperature of the electronic components on the PCB assembly, which causes the stability of the PCB assembly to deteriorate, which in turn brings hidden safety hazards.
Utility model content
The purpose of the utility model is to provide a desktop power adapter with a heat dissipation function, which has the advantage of facilitating rapid heat dissipation of the power adapter.
The above technical objective of the present utility model is achieved through the following technical solutions:
A desktop-type power adapter with a heat dissipation function includes a casing, and an outer wall of the casing is provided with a receiving groove. The bottom surface of the receiving groove is provided with a plurality of heat dissipation holes that communicate with the inner cavity of the casing. The isolation plate is fastened on the accommodating slot, and the isolation plate is provided with a cooling fan.
By adopting the above technical solution, when the power adapter supplies power to the electronic product, the heat generated in the casing is discharged to the outside by the heat dissipation fan through the heat dissipation hole. This cooling method can quickly dissipate the heat generated by the power adapter, so that the temperature in the casing is stabilized within a certain range.
Further, a heat sink is embedded in the containing groove, and the heat sink is located between the isolation plate and the containing groove.
By adopting the above technical solution, when the power adapter works, the heat dissipation plate can prevent foreign objects from entering the housing from the heat dissipation holes, thereby providing a safe working environment for the adapter. In addition, the heat dissipation plate is an aluminum material, which can absorb the heat in the case and radiate the heat. The radiated heat is discharged to the external environment by the cooling fan, so that the temperature in the case is stabilized within a certain range.
Further, a rubber sleeve is sleeved around the heat dissipation plate, and the rubber sleeve is clamped between the side wall of the receiving groove and the heat dissipation plate.
By adopting the above technical scheme, after the heat sink is placed in the containing groove, the rubber sleeve is clamped between the side wall of the containing groove and the heat sink. The rubber sleeve can prevent foreign objects such as dust, water and the like from passing through the heat sink and the heat sink. The space between the side walls of the receiving groove enters the housing, thereby improving the safety of the power adapter.
Further, a plurality of heat dissipation openings are opened on the isolation plate.
By adopting the above technical solution, the heat radiated from the heat dissipation plate can not only be discharged from the heat dissipation fan, but also can be discharged to the external environment through the heat dissipation port, thereby improving the heat dissipation effect.
Further, a filter screen is pasted on one side of the discrete hot plate on the back of the isolation plate.
By adopting the above technical solution, in daily use of the power adapter, foreign objects in the external environment are easily adhered to the heat dissipation plate through the heat dissipation port, thereby reducing the heat dissipation performance of the heat dissipation plate. The filter screen can isolate foreign objects in the external environment, thereby improving the heat dissipation effect of the heat sink.
Further, a row of heat radiation auxiliary plates is fixedly connected to a side of the heat radiation plate close to the isolation plate.
By adopting the above technical solution, the heat dissipation auxiliary plate can increase the surface area of the heat dissipation plate, thereby increasing the effective heat dissipation area of the heat dissipation plate. The heat dissipation effect of the heat dissipation plate increases as the heat dissipation area of the heat dissipation plate increases.
Further, a sealing cover is screw-connected to one side of the cooling fan on the back of the discrete heat plate.
By adopting the above technical solution, when the power adapter supplies power to the electronic products, unscrew the sealing cover and turn on the cooling fan. The cooling fan sucks out the hot air flowing out of the heat sink; when the power adapter is stopped, screw the sealing cover on. The sealing cover has a sealing effect on the cooling fan, thereby blocking foreign matter such as external dust from entering the space between the isolation plate and the receiving groove.
Further, one side of the isolation plate is rotatably connected to the shell, and a door plug assembly for locking the isolation plate is connected to the shell. The door plug assembly includes a U-shaped bar and a latch inserted in the U-shaped bar.
By adopting the above technical solution, when a lot of foreign matter adheres to the heat sink, its heat dissipation effect will be greatly reduced. At this time, the isolation board is opened by the door plug assembly, and the foreign matter on the heat sink is cleaned, thereby improving the heat radiation.
In summary, the utility model has the following beneficial effects:
By opening a heat dissipation hole in the adapter case, a heat dissipation plate, an isolation plate, and a cooling fan are sequentially arranged on the shell. The heat generated during the adapter's operation is sequentially diffused to the external environment through the heat dissipation hole, the heat dissipation plate and the heat dissipation fan, which can play a role in countermeasures. The effect of the adapter for rapid heat dissipation.
BRIEF DESCRIPTION OF THE DRAWINGS
FIG. 1 is a schematic structural diagram for embodying the present invention;
FIG. 2 is a schematic diagram of an explosion for embodying the present invention;
FIG. 3 is an exploded view for reflecting the isolation plate.
In the figure, 1, the housing; 2, the power cord; 3, the power supply slot; 4, the receiving slot; 5, the heat dissipation hole; 6, the heat dissipation plate; 7, the isolation plate; 8, the heat dissipation port; 9, the door plug assembly; 91 , U-shaped strip; 92, latch; 10, rubber sleeve; 11, heat-dissipating auxiliary plate; 12, heat-dissipating fan; 13, sealing cover; 14, filter screen.
detailed description
The present invention will be further described in detail below with reference to the drawings.
Embodiment: A desktop-type power adapter with a heat dissipation function, referring to FIG. 1, includes a casing 1, the casing 1 has a rectangular parallelepiped structure, and a PCB component is connected to the casing 1. A power cord 2 is connected to one end of the casing 1, and a power socket 3 is provided on the end facing away from the power cord 2. The outer side wall of the casing 1 is provided with a receiving groove 4 (refer to FIG. 2), and the bottom surface of the receiving groove 4 is provided with not less than one heat dissipation hole 5 (see FIG. 2) communicating with the inner cavity of the casing 1. The casing 1 is provided with a partition plate 7, the partition plate 7 is fastened to the accommodating groove 4, and the partition plate 7 is provided with a cooling fan 12 (see FIG. 3).
Referring to FIG. 2, when the power adapter charges the electronic product, the PCB assembly generates a large amount of heat in the working state, and the heat is accumulated in the casing 1. At this time, the cooling fan 12 is turned on, and the heat generated by the power adapter is absorbed by the cooling fan 12 through the heat dissipation hole 5 and discharged to the external environment, thereby achieving the effect of rapidly cooling the power adapter.
Referring to FIG. 2, a heat sink 6 is embedded in the receiving groove 4, and the heat sink 6 is an aluminum plate with good thermal conductivity. The heat dissipation plate 6 is located between the receiving groove 4 and the partition plate 7. The heat radiating plate 6 can block foreign objects from the outside from entering into the inner cavity of the housing 1 from the gap between the receiving groove 4 and the heat radiating plate 6, thereby providing a safe working environment for the power adapter. In addition, because the heat dissipation plate 6 is an aluminum material, it can absorb the heat in the casing 1 and radiate the heat. The radiated heat is discharged to the external environment by the cooling fan 12, so that the temperature in the casing 1 is stabilized at Within a certain range.
Referring to FIG. 2, a long-shaped heat radiation opening 8 is opened on the isolation plate 7, and the heat radiated from the heat radiation plate 6 can not only be discharged from the heat radiation fan 12, but also be discharged to the external environment through the heat radiation hole 8, thereby improving heat dissipation Plate 6 heat dissipation effect.
Referring to FIG. 2, a row of heat dissipation auxiliary plates 11 is fixedly connected to a side of the heat dissipation plate 6 adjacent to the isolation plate 7, and a cross shape is formed between the longitudinal direction of the heat dissipation auxiliary plate 11 and the length direction of the heat dissipation port 8. The heat radiation auxiliary plate 11 increases the heat radiation area of the heat radiation plate 6, thereby realizing that more heat is radiated from the heat radiation plate 6 per unit time, thereby improving the heat radiation effect of the heat radiation plate 6.
Referring to FIG. 2, the isolation plate 7 is rotatably connected to the casing 1 by a hinge. The casing 1 is provided with a door plug assembly 9 for locking the isolation plate 7. Opposite sides. The door plug assembly 9 includes two U-shaped strips 91 and a latch 92. The two U-shaped strips 91 are fixedly connected to the casing 1, and the latch 92 is inserted into the two U-shaped strips 91. When a foreign object in the outside passes through the heat radiation port 8 and adheres to the heat radiation plate 6, the heat radiation effect of the heat radiation plate 6 becomes poor. At this time, the latch 92 is pulled away from the isolation plate 7 so that the latch 92 is separated from the isolation plate 7, and then the isolation plate 7 is opened and the heat dissipation plate 6 is cleaned. Finally, the isolation plate 7 is closed, and the latch 92 is pushed in a direction close to the isolation plate 7 so that one end of the latch 92 is against the isolation plate 7 to complete the fixing of the isolation plate 7.
Referring to FIG. 2, the heat dissipation plate 6 is rectangular, and a rubber sleeve 10 is sleeved around the heat dissipation plate 6. After the heat radiation plate 6 is placed in the accommodation groove 4, the rubber sleeve 10 is clamped between the side wall of the accommodation groove 4 and the heat radiation plate 6. The rubber sleeve 10 can reduce the number of foreign objects in the external environment entering the housing 1 through the gap between the side wall of the receiving groove 4 and the heat dissipation plate 6, so that the power adapter works in a relatively sealed environment and improves the work of the power adapter. Environmental safety.
Referring to FIG. 2, a sealing cover 13 (refer to FIG. 3) is screwed to one side of the cooling fan 12 on the back of the discrete heat plate 6. When the power adapter supplies power to the electronic product, the sealing cover 13 is unscrewed and the cooling fan 12 is started. The heat dissipation fan 12 diffuses the heat radiated from the heat dissipation plate 6 to the external environment in the form of airflow, thereby speeding up the heat dissipation effect of the heat dissipation plate 6 on the power adapter. When the power adapter stops supplying power to the electronic product, the cooling fan 12 is turned off, and the sealing cover 13 is screwed on. The sealing cover 13 can block foreign matter from outside from entering the accommodating groove 4 through the heat dissipation fan 12.
Referring to FIG. 2, a filter 14 is attached to a side wall of the discrete heat plate 6 behind the isolation plate 7, and the filter 14 covers the heat dissipation port 8. The filter net 14 can block foreign objects from entering the receiving slot 4 through the heat dissipation port 8, thereby providing a relatively clean working environment for the power adapter and reducing the impact of external foreign objects on the internal components of the power adapter.
Specific implementation process:
When the electronic product needs to be powered, connect the power adapter to an external power source and connect to the electronic product through the power cord 2. Then unscrew the sealing cover 13 and turn on the cooling fan 12. The heat dissipation fan 12 continuously diffuses the heat radiated from the heat dissipation plate 6 in the form of airflow, so that the power adapter is maintained within a relatively stable temperature range. When the power supply to the electronic product is stopped, unplug the power cord 2 and turn off the cooling fan 12 and screw the sealing cover 13 on.
When a lot of foreign matter adheres to the heat dissipation plate 6, pull the pin 92 in a direction away from the isolating plate 7, so that the pin 92 is detached from the isolating plate 7, and the isolating plate 7 is opened to remove the foreign matter on the heat dissipation plate 6. Then close the isolation plate 7 again, and pull the pin 92 in a direction close to the isolation plate 7 so that the pin 92 abuts the isolation plate 7 to complete the fixing of the isolation plate 7.
This specific embodiment is only an explanation of the present utility model, and it is not a limitation on the present utility model. After reading this specification, those skilled in the art can make modifications to this embodiment without creative contributions as needed. All new claims are protected by patent law.

[AltContent: rect] [AltContent: rect]

    PNG
    media_image1.png
    5481
    3873
    media_image1.png
    Greyscale
[AltContent: rect]